PER CURIAM.
This is an appeal from a final administrative order denying a consumer certificate of a *443sales tax exemption to the Atheists of Florida, Inc. (“Atheists”) pursuant to section 212.08(7), Florida Statutes (1993) after an administrative hearing. At the hearing below, the Atheists maintained that its organization was entitled to a consumer’s certificate of exemption based upon the criteria set forth in section 212.08(7). Alternatively, the organization argued that the Department of Revenue’s (“Department”) implementation of section 212.08(7) is violative of its constitutional right to equal protection under the state and federal constitutions. The Department concluded that the organization had failed to demonstrate its entitlement to a certificate of exemption pursuant to the criteria listed in section 212.08(7). The Department further found that the Atheists had raised its constitutional challenge in a conclu-sory fashion without setting forth any supporting evidence. Accordingly, the Department entered its final order denying the consumer’s certificate of exemption. This appeal followed.
The Atheists’ organization candidly (and we think appropriately), conceded that its activities do not fall within the criteria listed in section 212.08(7) for a certificate of exemption. On this appeal, the organization presents us solely with its constitutional challenge to the Department’s implementation of the statute. Based upon our review of the record, we too find the evidence presented in support of this constitutional challenge to be wholly deficient and inadequate for any meaningful consideration of this issue. Thus, we must affirm the order under review. In affirming the order, we do not foreclose the possibility of making a determination on the constitutional question on a properly developed record wherein both sides have had an opportunity to present competing evidence before an impartial tribunal. See Laird v. State, 342 So.2d 962, 965 (Fla.1977); see also Ward v. Leon County School Bd., 538 So.2d 1307, 1310 (Fla. 1st DCA 1989); Rice v. Dep’t of Health and Rehabilitative Services, 386 So.2d 844, 848 (Fla. 1st DCA 1980).
Affirmed.